Citation Nr: 0819102	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected cephalgia (headaches).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from November 2001 to May 2002 
and again from January 2003 to May 2004.  He also served in 
the Iowa Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for cephalgia 
and assigned a noncompensable evaluation, effective from May 
15, 2004.  Subsequently, in a January 2007 rating decision, 
the RO increased the veteran's evaluation from noncompensable 
to 30 percent disabling, effective from May 15, 2004.  The 
claim was subsequently transferred the Des Moines, Iowa RO.

The record reflects that the veteran properly perfected an 
appeal as to the issue of entitlement to an evaluation in 
excess of 10 percent for post-traumatic stress disorder.  
However, the veteran's February 2008 Videoconference hearing 
transcript reveals that the veteran withdrew such issue from 
appeal.  38 C.F.R. § 20.204(b) (2007).  Therefore, the Board 
does not have jurisdiction over the issue and it will not be 
addressed in the present decision.


FINDING OF FACT

The competent clinical evidence of record reflects that the 
veteran's headaches are manifested by chronic, prolonged, 
frequently occurring debilitating attacks that cause the 
veteran to miss work.


CONCLUSION OF LAW

The criteria for the award of an evaluation of 50 percent, 
but no higher, for cephalgia (headaches) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.7, 
4.12a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's increased rating claim, because 
the June 2005 rating decision granted the veteran's claim of 
entitlement to service connection for headaches such claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to the June 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The October 2006 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the 
disability on appeal, and included a description of the 
rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for the service-connected disability on 
appeal. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for headaches, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that a higher evaluation is warranted for 
his service-connected cephalgia.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from May 15, 2004.

The veteran's headaches have been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  That Code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next 
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, on VA examination in May 2005, the veteran 
reported experiencing a constant headache that he could not 
get rid of.  He indicated that he could dull the headache but 
could not get totally rid of it and that there was always a 
left sided headache along the temporal area.  He also 
indicated that he was able to dull the headache to 3-4/10 
with over the counter analgesics and that every day the 
headache pain would increase to an 8-9/10.  The veteran 
described the headaches as sharp shooting pain behind the 
left ear and the left side of his skull, that did not cause 
nausea or vomiting, but did cause some blurred vision and 
light sensitivity with more severe headache pain. He also 
indicated that he wore sunglasses most of the time.  The 
veteran reported that he treated his headaches with over the 
counter analgesics and that sometimes he would go into a 
darkened room for 20-30 minutes.  The examiner diagnosed the 
veteran with daily, chronic cephalgia that had a moderate 
impact on the veteran's functional ability.

A December 2005 Mercy Medical Center- North Iowa Emergency 
Department treatment record reflects that the veteran sought 
treatment for a chronic headache that was moderate in 
severity.  He was diagnosed with migraine headaches and 
headaches.

Private treatment records dated in January 2006 and February 
2006 reflect that the veteran sought treatment for his 
chronic, daily headaches.  He described the headaches as 
extremely severe and throbbing and that they may be 
exacerbated by stress, head moving, chewing, and exposure to 
smoke and chemicals.  He also reported that he often had some 
visual impairment with flashing lights and on one episode had 
of loss of vision in his left eye.  He was prescribed 
Cymbalta and Topomax.

In February 2006 the veteran's treating physician, in a 
document to support the veteran's request for leave under the 
Family and Medical Leave Act, indicated that the veteran had 
a serious health condition--debilitating migraine headaches.  
According to the physician, the headaches had an indefinite 
probable duration of incapacity and that it was possible that 
he would have two to three headaches a month that would 
require him to miss work.

A February 2006 document from the veteran's employer reflects 
that the veteran had been approved for intermittent leave 
under the Family Medical Leave Act beginning February 13, 
2006 because his health care provider had estimated that the 
frequency of his incapacity was two to three times per month, 
plus monthly visits with the health care provider.

In a letter dated in November 2006, the veteran's work 
supervisor attached a work history that documented the days 
that the veteran called in sick or left early from work due 
to migraine headaches.  According to the supervisor, such 
work history showed that there were times when such incidents 
occurred two or three times per month.

A work record dated from August 2006 to November 2006 
reflects that the veteran missed five days of work. 

In November 2006, the veteran's private treating physician 
indicated that the veteran, who was on drug therapy, 
experienced debilitating headaches two to three times per 
month that would last approximately two days. According to 
the physician, such headaches had impacted the veteran's 
lifestyle substantially and had caused him significant pain 
and discomfort.

On VA examination in May 2007, the veteran reported that his 
migraines were extremely bad and that they occurred every day 
and that he took Topomax, Wellbutrin, Relpax, and Imitrex in 
addition to using massage and resting in dark rooms.  He 
further reported that he always had a headache and that the 
constant pain of 3-4/10 was a dull, aching sensation and that 
the migraine pain, which increased to an 8-10/10, was a 
sharp, stabbing, pounding, throbbing pain that began in the 
left side of his head in the region around the ear.  The 
symptoms lasted for approximately 30 seconds to two days.  On 
a weekly basis, the migraines occured approximately two to 
five times per week.  The veteran denied any precipitating 
factors, but indicated that he had a hazy aura with dizziness 
prior to the headache.  Symptoms of an active headache 
included: photophobia, nausea, and occasional vomiting with 
severe headaches.  He further indicated that the headaches, 
which had caused him to miss eight days of work in the past 
90 days, limited his ability to interact with his wife and 
family, drive vehicles, and in his workspace.  He further 
reported that he had been placed on FMLA at work.

Private treatment records dated in December 2007 and February 
2008 reflect that the veteran continued to seek treatment for 
chronic daily headaches.  He was diagnosed with chronic daily 
headache syndrome.  The examiner indicated that the veteran's 
episodic migraines were improved.

In weighing the clinical evidence of record, the Board, in 
resolving all reasonable doubt in the veteran's favor, 
concludes that the veteran's disability picture (i.e., 
chronic, prolonged, frequently occurring, debilitating 
headaches that frequently cause him to miss work) more nearly 
approximates the criteria for a 50 percent evaluation than 
the criteria for a 30 percent evaluation.  Accordingly, the 
Board finds that a 50 percent evaluation is warranted for the 
veteran's service-connected headaches.
 
While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum available 
benefit under that Code section.  The Board finds no other 
relevant code sections under which to evaluate the veteran's 
headaches.  For example, there is no evidence of convulsions 
as would warrant a 60 percent rating under Diagnostic Code 
8104.  

Because the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 50 percent under 
any applicable rating criteria, the Board concludes that 
staged ratings are not warranted. See Fenderson, 12 Vet. App. 
119 (1999).

The Board has considered whether a referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  However, in the instant case, 
the evidence does not show that the veteran's headaches alone 
interfere with employment beyond that contemplated in the 
currently assigned evaluation.  Moreover, the evidence does 
not demonstrate that his headaches have resulted in the need 
for frequent periods of hospitalization.  The evidence of 
record shows that the veteran's headaches have caused him to 
miss work.  However, such symptomatology is contemplated by 
the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8100 and therefore cannot be considered to have rendered 
impracticable the application of the regular schedular 
standards.  Accordingly, the Board finds that it is not 
necessary to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for cephalgia (headaches) is granted, subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


